Citation Nr: 1708547	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-16 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1954 to December 1957 and from January 1958 to September 1964.  Service personnel records indicate that the Veteran had prior inactive duty service with the United States Army from August 1950 to January 1954.  The Veteran died in December 1988, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 administrative decision by the VA Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania that denied entitlement to death benefits including dependency and indemnity compensation (DIC), death pension, and accrued benefits.

During the course of the appeal, jurisdiction of the file was transferred to the Regional Office (RO) in Roanoke, Virginia, which currently has jurisdiction of this appeal.  

In April 2011, the appellant testified before an Acting Veterans Law Judge (AVLJ) during a Travel Board hearing at the Roanoke RO.  The AVLJ who conducted that hearing left the Board prior to issuing a decision in the case.  Thus, the appellant was afforded another opportunity for a hearing before a Veterans Law Judge that would ultimately decide her appeal. The appellate requested such a hearing, which was subsequently held in September 2013 via video conference before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

In December 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.

Although the appellant submitted a VA Form 21-22a, attempting to appoint Robert A. Williams as her attorney representative, the appellant was notified that Mr. Williams is not an accredited representative and therefore is not authorized to represent appellants before VA.  While Mr. Williams appeared before the undersigned at the appellant's September 2013 hearing, his appearance is hereby treated as an acquaintance of the appellant who wished him present during the hearing.  Similarly, although Mr. Williams was listed as the representative on the December 2013 Board remand, this was in error.  

FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in December 1988.

2.  The immediate cause of the Veteran's death was arteriosclerotic coronary disease, with no additional immediate cause of death and no contributory cause of death.

3.  At the time of his death, the Veteran was not service-connected for any disability.

4.  The Veteran's death was not caused or hastened by a disability incurred in or aggravated by service.

5.  The appellant has not provided VA with the information that is required in order to determine her income and net worth.

CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2016).

2.  Non-service-connected pension benefits are not warranted.  38 U.S.C.A. 
§§ 1503, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist appellants in substantiating their claims.  Here, VA satisfied the duty to notify in letters dated in October 2011 and February 2012. 
Although these letters were not issued prior to the initial adjudication of the Veteran's claims in August 2008, these claims were subsequently readjudicated, most recently in a July 2016 supplemental statement of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board also finds that VA's duty to assist has been satisfied in this case.  With respect to the pension claim, in the February 2016 letter, the appellant was informed that, for VA to start processing the death pension claim, she "must complete, sign, and return a VA Form 21-534EZ, Application for DIC, Death Pension, and/or Accrued Benefits, if you are the [surviving] spouse or child."  A copy of this form was included in the letter, and the appellant was expressly notified that VA "will take no further action until we receive your completed application for benefits."  The appellant did not complete and return the VA Form 21-534EZ.  VA's duty to assist a veteran in developing the facts and evidence pertinent to an appellant's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of appellants to cooperate with VA.  See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Without this information, VA can undertake no additional development in the pension claim.  

Nor has the appellant identified any post-service VA or private medical evidence that is pertinent to the cause of death claim that has not been obtained.  In its prior remand, the Board directed VA to attempt to obtain the Veteran's complete service treatment records and service personnel records.  The Veteran's records were obtained from his Air Force service from January 1954 to December 1957 and from January 1958 to September 1964.  The service personnel records also indicate that the Veteran had prior inactive duty service with the Army from August 1950 to January 1954, but such records were not found in any records request.

Under such circumstances, where service records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Notably, the missing service records are from prior to the Vietnam Era and are therefore not relevant to establishing service in the Republic of Vietnam during the Vietnam Era.  The Veteran's Air Force service began immediately following his Army service, and that the Veteran's medical history reports for his ten years of Air Force service provide the Veteran's own contemporaneous reports of his medical history, to include the period that is covered by his Army service.  

The RO arranged for etiology opinions to be obtained in February 2012 and May 2016.  The Board finds that the May 2016 opinion is adequate for the purpose of determining entitlement to service connection for the cause of the Veteran's death.  This examination report reflects review of the claims file, and the resulting etiology opinion contains an adequate rationale for finding no etiological link between the Veteran's death and service.  For these reasons, the Board concludes that the May 2016 VA medical opinion of record in this case provides an adequate basis for a decision on the appellant's claim.

The appellant also presented testimony concerning her claims at April 2011 and September 2013 Board hearings.  At these hearings, the Veterans Law Judges explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to the claims.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Cause of Death

In the case at hand, the appellant is seeking entitlement to service connection for the cause of the Veteran's death.  His Certificate of Death reflects that he died in December 1988.  The immediate cause of the Veteran's death was arteriosclerotic coronary disease, with no additional immediate cause of death and no contributory cause of death.  The appellant has presented two theories under which she believes the requested benefit may be granted.

First, the appellant essentially contends that the Veteran's arteriosclerotic coronary disease is presumptively related to his military service, and specifically that he is entitled to the presumption that he was exposed to herbicides during service.  

Second, the appellant is also contending that her husband's death is related to a psychiatric disorder, to include posttraumatic stress disorder (PTSD), that he incurred as a result of stressful events that occurred during service in Vietnam.  In her December 2008 notice of disagreement, the appellant reported that the Veteran "had bad nerves, caused by the Vietnam War."  Elsewhere, she describes symptoms of a psychiatric disorder that she believes are related to this service.

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

To establish service connection for a disability, the evidence must show: (1) the existence of the disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Service connection may also be granted for listed chronic diseases, such as arteriosclerosis, if such are shown to have been manifested to a compensable degree within a presumptive period (usually one year) following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

A nexus to service may be presumed when "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'"  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  To be "shown in service," there must be "a reliable diagnosis of the chronic disease while in service....  [T]he disease identity must be established and the diagnosis not be subject to legitimate question."  Id.  In such cases, the claimant need not demonstrate nexus, "so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

Alternatively, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).  

Under 38 C.F.R. § 3.309(e), presumptive service connection based on herbicide exposure is available, in relevant part, for atherosclerotic cardiovascular disease.  Veterans who are demonstrated to have served on active duty in Vietnam during the Vietnam Era are presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Vietnam Era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that era.  Otherwise, the Vietnam Era is defined as the period beginning on August 5, 1964, and ending on May 7, 1975.  See 38 C.F.R. § 3.2 (f) (2016).

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude an appellant from establishing service connection as the appellant may, in the alternative, establish service connection by way of proof of actual direct causation.
Turning to the evidence of record, the Veteran's service treatment records reflect that he was examined and that his heart and vascular system were found to be clinically normal at the times of January 1954 enlistment, July 1955 flying status, February 1956 "Lost Records,"  November 1957 discharge, and September 1964 separation examinations.  He was also found to be clinically normal psychiatrically at these times.  He expressly denied any history of, or current, shortness of breath, pain or pressure in chest, palpitation or pounding heart, high or low blood pressure, frequent trouble sleeping, depression or excessive worry, frequent or terrifying nightmares, or nervous trouble of any sort on medical history reports dated in January 1954, November 1957, January 1958, and September 1964.  There is also an undated medical history report on which the Veteran lists his "Department, Agency, or Service" as "National Guard."  Judging from the ages that he lists for his parents and siblings on this and other medical history reports, this record appears to be from 1952, 1953, or 1954.  Regardless of its exact date, it is clear that this "National Guard" record was from prior to the Veteran's Air Force service.  

On an April 1964 dental patient history form, the Veteran expressly denied ever having been treated for a heart condition or high blood pressure."  The Veteran's service treatment records also contain what is interpreted as an essentially normal September 1964 chest x-ray that includes the following notation: "Cardiac [illegible] normal."  The service treatment records otherwise reflect that the Veteran never complained of or sought treatment for symptoms that have been associated with a cardiac condition.  

As noted in the December 2013 Board remand, the Veteran's DD Form 214 for the period of service ending in September 1964 reflects that he had 2 years, 8 months, and 21 days of foreign or sea service.  Service personnel records that were obtained on remand reflect that this service was in Alaska, where he was stationed from December 1960 to September 1963.  The Veteran's service personnel records otherwise reflect that the Veteran was not stationed in Vietnam, or anywhere else outside of the Continental United States, during service.  

The Board notes that one purpose of the December 2013 Board remand was to verify any foreign service, as an August 1953 service treatment record indicates that the Veteran may have served in Japan.  Further investigation leads the Board to conclude that the August 1953 service treatment record is highly likely a misfiled document.  First, the Board notes that the Veteran first entered the Air Force in January 1954, while the record in question is dated in August 1953.  Next, the name that is listed on the August 1953 record is of a person with the same first and last name as the Veteran, but this individual's middle initial is clearly noted to be "C," while the Veteran's middle initial was "D."  In addition, the Service Number that is listed on the August 1953 document was "4337 A."  This number does not appear anywhere else in the Veteran's service personnel records or service treatment records, and the Veteran's Identification Number is clearly indicated in his records to be AF 26969652.  Finally, the individual in the August 1953 record was noted to be an "LT. Col."  The Veteran in the case at hand had achieved the rank of "S/Sgt (T)" at the time of his December 1957 separation and had achieved the rank of "TSGT (E-6)(P)" at the time of his September 1964 separation.  Based on the above, the Board concludes that the August 1953 record did not belong to the Veteran.

The record also contains an education benefits application dated in February 1972 in which the Veteran answered "N/A" when asked "if member of reserve[,] give terminal date."  [Capitalization omitted.]  He also reported a date in September 1964 when asked "if completely separated give terminal date of reserve obligation."  [Capitalization omitted.]  

The appellant testified at her April 2011 Board hearing that she "know[s] he did spend time in Vietnam because I'm telling you [he] would get on my nerves so bad when a storm was coming I couldn't stand it."  

At her April 2011 Board hearing, the appellant testified that the Veteran was in the National Guard following his 1964 separation from active duty service.  It was suggested that the Veteran "was really a Department of Defense contractor, which is not service."  She testified that "I think where he died of his heart I think it [came] from Vietnam when he was noticing everything," but that he would not go to the doctor at that time.  

In a February 2012 VA medical opinion, a VA physician opines that "[t]here in no evidence whatsoever from history, physical exam or any testing that patient's cause of death, hastening factors or contributing factors were due to atherosclerotic or any other form or heart disease."  

At her September 2013 Board hearing, the appellant testified that the Veteran was still in the National Guard at the time of their marriage.  Their marriage license reflects that the appellant and the Veteran were married in August 1981.  She testified that the Veteran had informed her "that since he was married he didn't want to be in it no longer, so he was withdrawing."  She testified that the Veteran had "work[ed] on the space shuttle and different things and said he had been in the Vietnam War."  She recalled that her husband would be away for weekends at a time, which she believed were for National Guard service.  With respect to potential PTSD, she testified that the Veteran would get very nervous during storms and would "walk the floor, and he'd talk to me then about when he was in Vietnam War, how it was upsetting."  She testified that the Veteran had told her that "they had to go in to places over to shoot.  There would be children with guns and they were ordered if the children had guns, that they had to shoot them, too.  It really tore him up."  The appellant alluded to the Veteran having received medical treatment in the past, but the approximate dates of this treatment were unclear and the records for this treatment were unavailable.  

In a May 2016 VA medical opinion, a VA cardiologist opined that the Veteran's coronary artery disease was less likely than not incurred in or caused by service.  The rationale was that the record reflects there are no symptoms or history of record to support a diagnosis of, treatment for, or other relationship of the Veteran's coronary artery disease to his military service.  The examiner determined that coronary artery disease did not exist at the time of the Veteran's service, as his service treatment records show that he was free of any coronary artery disease symptoms.  The examiner also noted that medical examination documentation has no mention of signs and symptoms of coronary artery disease.  The examiner also noted that no medical records suggest medical therapy for hypertension or diabetes mellitus, and no medical records suggest onset/presence of coronary artery disease while in service.  Therefore, the examiner concluded, "per review of records coronary artery disease did not exist," and that "the veteran's onset of coronary artery disease was sometime during a period after military service."  The examiner also determined that "no conditions related to service substantially or materially contributed to the veteran[']s death as there were no service connected conditions."

To reiterate, the appellant has presented two theories to support her claim.  First, she contends that the Veteran incurred his atherosclerotic coronary disease as a result of his military service.  In part, she contends that the Veteran served in the Republic of Vietnam during the Vietnam Era and is therefore entitled to be presumed to have been exposed to Agent Orange.  Second, she contends that the Veteran developed an acquired psychiatric disability, including PTSD, as a result of stressful events that occurred while he was serving in Vietnam, and that this psychiatric disorder was either a principal or contributory cause of death.  Both of the appellant's theories of entitlement rely at least in part on establishing that the Veteran served in the Republic of Vietnam during the Vietnam Era.  

The Veteran was not service-connected for any disabilities during his lifetime.  Neither the appellant nor the record has suggested another potential principal or contributory cause of death.

As noted above, the Vietnam Era is considered to have begun on February 28, 1961, and to have ended on May 7, 1975, for veterans who are found to have served in Vietnam during that era.  Based on the above, the Board notes that the Veteran's own service overlapped this Vietnam Era service from February 28, 1961, through September 18, 1964.  The Board finds that the evidence demonstrates that the Veteran did not serve in the Republic of Vietnam during this period.  
Specifically, the above evidence reflects that the Veteran did not serve in Vietnam at any point during service.  His service personnel records clearly reflect that his only foreign or sea service was in Alaska.  He did not receive any awards that would indicate Vietnam service, and his service personnel records do not otherwise indicate that he was ever stationed either in Vietnam or nearby.  To the extent that the appellant may be suggesting that the Veteran's Vietnam service occurred during Reserve or National Guard service following his September 1964 separation from active duty service, the Board finds that this evidence reflects that the Veteran did not have any such service.  

The Board acknowledges that the appellant testified that the Veteran entered the National Guard following his September 1964 separation from service.  She also testified that he would go away for weekend training when they were together and that he made clear his intention of quitting National Guard upon their marriage.  However, the service personnel records themselves do not support these recollections.  On his February 1972 education benefits form, the Veteran expressly identified himself as not being a member of the Reserve, and that his terminal date of Reserve obligation was in September 1964.  His service personnel records and service treatment records contain no indication of his having had any type of service following his September 1964 separation.  To the extent that the appellant's testimony and the service records contradict one another, the Board must find that the service records are more probative.  

Having determined that the Veteran did not, in fact, serve in Vietnam during the Vietnam Era, the Board must find that entitlement to service connection for arteriosclerotic coronary disease must be denied based on a presumed exposure to Agent Orange.  

The Board also finds that service connection for arteriosclerotic coronary disease must also be denied on a direct basis.  The only medical opinion that addresses the specific question of whether the Veteran had arteriosclerotic coronary disease that is related to his military service appears in the May 2016 VA report.  
The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

In the case at hand, the only competent medical opinion of record reflects that the Veteran's arteriosclerotic coronary disease (and, therefore, the cause of his death) is not etiologically related to his military service.  This examination report is authored by a cardiologist who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  This opinion expressly notes review of the claims file and contains a full rationale that includes discussion of the Veteran's pertinent medical history.  For these reasons, the Board finds that the May 2016 opinion is highly probative to this case.  

The Board notes that the only other opinion of record comes from the appellant herself.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, the question of whether the diagnosis of arteriosclerotic coronary disease is etiologically linked to military service that occurred decades earlier is of such complexity as to require that the individuals who provide competent medical evidence on this matter must possess a level of expertise that a layperson simply does not possess.  
Even though the appellant contends that the Veteran started experiencing symptoms in service that would later be linked to his heart, the Board notes that the Veteran expressly denied any heart condition or high blood pressure on an April 1964 dental patient form and a September 1964 separation examination report, and his heart was examined (to include on chest x-ray) and was found to be clinically normal at the time of his September 1964 separation examination.  The Board finds that the appellant's current recollection of past events is far less credible than the Veteran's own assertions and the findings that were made on examination at the time of the Veteran's separation from service.  Therefore, direct service connection must be denied.

In addition, in the absence of evidence of arteriosclerotic coronary disease in service or within one year of separation, presumptive service connection for a chronic disability must be denied.

Based on the above, the Board must find that the Veteran's immediate cause of death, his arteriosclerotic coronary disease, is not etiologically related to service.

With respect to the psychiatric disability aspect of the appellant's contentions, as noted above, the Board has found that the Veteran did not serve in Vietnam during the Vietnam Era.  Consequently, the Board must also find that the appellant's reports of the Veteran having described experiences that he had while in Vietnam are not credible for purposes of establishing an in-service stressor event.  The service treatment records reflect that the Veteran denied any pertinent symptomatology throughout his 10 years of service, and they reflect that he never sought treatment for any symptoms that were later attributed to a psychiatric disability.  Furthermore, there is an absence of a post-service diagnosis of a psychiatric disability, as well as an absence of any indication that a psychiatric disability served as a principal or contributory cause of death.  Based on the above, the Board finds that the Veteran did not have a psychiatric disability that was etiologically related to service.  Therefore, the Board must find that the Veteran's death is not etiologically related to a psychiatric disability that is related to service.
Based on the above, the Board finds that service connection for the cause of the Veteran's death must be denied.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, for the reasons stated above, entitlement to service connection for the cause of the Veteran's death must be denied.

III.  Nonservice-Connected Death Pension

The appellant is seeking to establish entitlement to death pension benefits.

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected that would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  The record reflects that the Veteran served on active duty for more than 90 days during the Vietnam War period; therefore, death pension benefits would be warranted if the appellant meets the income and net worth threshold requirements.  

As noted above, financial information concerning the appellant's countable income and net worth is required in order to decide this claim.  The only such information that has been provided by the appellant is contained in her July 2008 claim form.  Much of this information, however, pertains to the year 2007, and it includes income and medical expense information for the appellant's third husband.  As discussed in the Board's August 2011 adjudication of the appellant's surviving spouse claim, the November 2007 death of the appellant's third husband removed the statutory bar to the appellant's receipt of DIC benefits.  38 C.F.R. § 3.55(a)(3).  Prior to the third husband's November 2007 death, however, the appellant was barred from receiving DIC benefits.  Therefore, because much of the financial information that was provided by the appellant in her July 2008 claim pertains to a period during which the appellant was barred from receiving benefits, this information cannot be used to adjudicate her death pension claim.

In February 2016, in compliance with the December 2013 Board remand, the appellant was sent a letter requesting that she complete another VA Form 21-534EZ, "Application for DIC, Death Pension, and/or Accrued Benefits."  She was expressly notified that VA "will take no further action until we receive your completed application for benefits."  As noted above, the appellant did not complete this form.  Therefore, the Board does not have any financial information on which to determine whether the appellant satisfies the income and net worth threshold requirements.  In the absence of such information, the appellant's claim of entitlement to death pension benefits must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


